Evans, J.
In a proceeding to foreclose a mortgage on realty, signed by two persons, where a plea in bar filed by one of them is admitted to be good, and the only evidence submitted is the note and mortgage, which contains a written assignment to the plaintiff, it is not error for the court to direct a verdict sustaining the plea of the defendant which is admitted to be good, and in favor of the plaintiff for the amount due on the note and mortgage against the other defendant, and against the land embraced in the mortgage.

Judgment 'affirmed.


All the Justices concur.